138 Nev., Advance Opinion     30
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                TYLER CHASE NIED,                                        No. 78147
                Appellant,
                                                                                      rt
                vs.
                THE STATE OF NEVADA,
                                                                          FL            4P




                Respondent.                                          -     MAY 0 5 2022


                                                                            EF DEPUTY CLERK


                           Appeal from a judgment of conviction, pursuant to a guilty plea,
                of reckless driving resulting in substantial bodily harm. Second Judicial
                District Court, Washoe County; Barry L. Breslow, Judge.
                           Affirmed in part, vacated in part, and remanded.


                Viloria, Oliphant, Oster & Aman L.L.P. and Thomas E. Viloria, Reno,
                for Appellant.

                Aaron D. Ford, Attorney General, Carson City; Christopher J. Hicks,
                District Attorney, and Kevin P. Naughton, Deputy District Attorney,
                Washoe County,
                for Respondent.




                BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
                JJ.

                                               OPINION

                By the Court, SILVER, J.:
                           This appeal concerns the imposition of restitution at
                sentencing. Appellant Tyler Nied argues that the evidence presented at the



SUPREME COURT
        OF
      NEVADA


1.0) I947A
                                                                              2. 7-- lii31S-
sentencing hearing did not support the restitution amount of $463,825.59.
He also challenges the calculation of restitution for the victim's medical
costs and argues that his restitution obligation must be offset by the
settlement amount that his insurer paid to the victim. We conclude the
restitution awarded was not supported by competent evidence; thus, we
vacate the restitution portion of the judgment of conviction and remand the
case to the district court for further restitution proceedings. Further, in
resolving Nied's arguments regarding the proper calculation of restitution,
we stress that restitution is intended to compensate the victim for costs and
losses caused by the defendant. Thus, restitution for a victim's medical
costs is limited to the amount that the medical provider accepts as payment
in full rather than the amount initially billed by the medical provider. And
a defendant's restitution obligation must be offset by any amount the
defendant's insurer paid to the victim.
                 FACTS AND PROCEDURAL HISTORY
            Nied drove a car at high speed through downtown Reno, eluding
police, running red lights, and driving down a street in the wrong direction,
before crashing into the victim's car, seriously injuring the victim. Nied
pleaded guilty to reckless driving resulting in substantial bodily harm and
agreed to pay restitution.
            Shortly before sentencing, the Division of Parole and Probation
provided Nied and the district court with a presentence investigation report
and a victim impact letter written by the victim's mother. The victim
impact letter stated that, because of the crash, the victim had been
transported to a hospital, where he remained in a coma for a week. His
injuries, which included a broken pelvis, a brain bleed, and face and head




                                     2
                  trauma, required two months of treatment in the hospital followed by
                  approximately six weeks of treatment in a rehabilitation facility. He had
                  lasting physical impairment and brain damage, was still being treated for
                  his injuries, and was unable to resume his previous job. Due to his injuries,
                  he became depressed and attempted to commit suicide exactly one year
                  after the car accident, resulting in his hospitalization and treatment at a
                  behavioral center. According to the letter, the victim's medical costs before
                  the suicide attempt amounted to around $600,000.
                              The presentence report recommended that Nied be ordered to
                  pay restitution in the amount of $459,147.26 for the victim's medical costs
                  plus $4,678.33 for the damage to his vehicle. The report included a one-
                  page "Medical Bills Summary" listing the total amount billed by each of the
                  victim's medical providers, but it did not include any other documentation,
                  such as bills or receipts. Nied filed an objection to the presentence report's
                  recommended restitution amount, arguing that no documentation
                  supported it and that it was improperly calculated.
                              At the sentencing hearing, the victim's mother produced
                  printouts that she had received from the victim's health insurance provider
                  showing his medical claims from June 2017 to September 2018. She also
                  provided a spreadsheet she had created that contained a summary of the
                  total medical costs and the victim's out-of-pocket costs. This spreadsheet
                  stated that the victim's insurance was billed a total of $277,503.43 for the
                  hospitalization costs incurred from the accident and from his subsequent
                  suicide attempt. Out of that amount, the victim's insurance paid
                  $87,242.79, his out-of-pocket costs were $6,052.87, and the rest was written
                  off by the medical providers. The document also showed that the victim


SUPREME COURT
      OF
    NEVADA


(0) 1947A oter>
                                                       3
                received Nied's automobile policy limit of $50,000 from his automobile
                insurance provider, 33 percent of which went to attorney fees.
                             The district court ordered Nied to pay $463,825.59 in
                restitution and sentenced him to 30 days in jail and 5 years of probation.
                Nied objected to the restitution amount, and this appeal followed. Nied
                challenges only the restitution portion of the judgment of conviction.
                                               DISCUSSION
                            Nied argues that the restitution award is not based on reliable
                and accurate information, as neither the testimony nor the documentation
                at the sentencing hearing supported the restitution amount awarded by the
                district court. He further argues that the restitution for medical costs
                should not have included the costs arising from the victim's suicide attempt,
                the costs paid by the victim's insurance provider, or the amounts initially
                billed by the medical providers but not actually charged. Finally, he
                contends that the restitution amount must be offset by the payments Nied's
                automobile insurer made to the victim.
                Sufficiency of evidence
                            NRS 176.033(3) authorizes a sentencing judge to "set an
                amount of restitution for each victim of the offense" if restitution is
                "appropriate." A sentencing judge generally has wide discretion when
                ordering restitution pursuant to NRS 176.033(3) but must use "reliable and
                accurate information" in calculating a restitution award. Martinez v. State,
                115 Nev. 9, 12-13, 974 P.2d 133, 135 (1999). Because restitution is a
                sentencing determination, this court will not overturn it absent an abuse of
                discretion. Id.




SUPREME CouRT
        OF
     NEVADA


(0) 19.0A
                                                     4
            Here, at the sentencing hearing, the victim presented testimony
and documents regarding his medical costs, including printouts from his
insurance provider of the medical claims and a spreadsheet summarizing
those claims. In arriving at the restitution amount of $463,825.59, the
district court appears to have relied on the presentence report's
computation of $459,147.26 for the victim's medical costs and $4,678.33 for
his vehicle damage. Nied objected to this amount because it was not
supported by competent evidence substantiating the $459,147.26 in medical
costs alleged in the presentence report.'
            Because Nied challenged the restitution amount for the victim's
medical costs that the Division of Parole and Probation recommended in the
presentence report, the State was required to present evidence at
sentencing to prove the amount of restitution. See id. at 13, 974 P.2d at
135; 6 Wayne R. LaFave et al., Criminal Procedure § 26.6(c) (4th ed. 2021)
("It is up to the prosecutor to prove the amount of loss."). And where, as
here, the evidence at sentencing does not support the amount of costs stated
in the presentence report, we conclude the district court abuses its
discretion in relying on that amount to calculate restitution. Although it is
clear from the record that the victim suffered serious and extensive injuries



      lIn fact, the spreadsheet summary, which the victim's mother
prepared, showed a total amount of $277,503.43 billed by the medical
providers, and $92,870.66 paid by the victim and his insurer. The victim's
mother further testified that her summary of the medical bills accurately
reflected all the medical costs incurred since the accident, though she
appeared to offer contradictory testimony that the $459,147.26 amount in
the presentence report accurately reflected the medical costs incurred after
the accident but before the victim's suicide attempt.




                                     5
that resulted in significant medical costs, we must vacate the district court's
award of restitution in the amount of $463,825.59 because it is not
supported by competent evidence. Given the conflicting evidence regarding
the victim's actual total medical expenses, we remand for further
proceedings on the calculation of restitution.
Calculation of restitution
            Nied's remaining challenges to the restitution award concern
how restitution should be calculated. Because we believe these challenges
will arise on remand, we address them to provide the district court with
guidance in ordering restitution.
      Costs related to the victim's suicide attempt
            Nied contends that the medical costs arising from the victim's
suicide attempt were not a proper subject of restitution because no
competent evidence supported the conclusion that the suicide attempt
directly resulted from Nied's criminal conduct. We disagree. We have held
that restitution may include a victim's "medical costs for the treatment of
[his] injuries directly resulting from the crime." Norwood v. State, 112 Nev.
438, 441, 915 P.2d 277, 279 (1996.
                                ) At the sentencing hearing, the victim's
wife testified that the victim was depressed about his diminished physical
and mental capacity resulting from the crash and that he attempted to
commit suicide on the one-year anniversary date of the crash. This
testimony and the timing of the victim's suicide attempt directly connected
the victim's mental health issues to Nied's reckless driving offense. Cf
United States v. Thunderhawk, 860 F.3d 633, 636-37 (8th Cir. 2017)
(upholding restitution for medical expenses, including those stemming from
a suicide attempt, where the evidence established a causal relationship




                                      6
between the crime and the event giving rise to the need for medical
services); State v. tient, 299 P.3d 332, 335-36 (Mont. 2013) (concluding a
victim's suicide attempt was directly related to the criminal offense and
thus restitution for those medical expenses was proper). It is unclear from
the record whether the district court included the medical costs relating to
the victim's depression and suicide attempt in the restitution award. We
nevertheless conclude that Nied has failed to demonstrate that such
restitution would be inappropriate given the evidence presented at the
sentencing hearing and Nied's lack of cogent argument or supporting
authority for his contention that the suicide attempt did not directly result
from the reckless driving offense. See Maresca v. State, 103 Nev. 669, 673,
748 P.2d 3, 6 (1987) (declining to consider issue where appellant failed "to
present relevant authority and cogent argument").
      Computation of medical costs
            Nied provides two alternative arguments regarding the proper
computation of medical costs when the victim's insurance covers the victim's
medical care. First, he contends that restitution for medical costs is limited
to the victim's out-of-pocket costs and does not include costs that the victim's
insurance company paid. We disagree. We held in Martinez that a
defendanes restitution obligation for a victim's medical costs is not to be
reduced by the amount the victim's insurance company pays. 115 Nev. at
12, 974 P.2d at 135. Thus, Nied's argument that his restitution obligation
should not have included medical costs paid by the victim's insurer is
foreclosed by Martinez.
            Second, Nied contends that the restitution for medical costs
should be based, at most, on the negotiated amounts that the victim and the




                                       7
                 victim's insurance provider actually paid, rather than the higher amounts
                 the medical providers initially billed but subsequently wrote off. We agree,
                 as we have explained that the primary purpose of restitution "is to
                 compensate a victim for costs arising from a defendant's criminal act."
                 Major v. State, 130 Nev. 657, 660, 333 P.3d 235, 238 (2014). As
                 compensation is the primary purpose, restitution is limited to that amount
                 which adequately compensates a victim for any economic loss or expense as
                 necessary to make the victim whole, but without providing the victim with
                 a windfall. We conclude that measuring restitution in the amount the
                 victim's medical providers accepted as payment in full for their services to
                 the victim, rather than the higher amount originally billed, is most
                 consistent with, and best promotes, the primary purpose of restitution, as
                 it fully compensates the victim for his or her actual costs. Because we are
                 unable to determine from the record how the district court calculated Nied's
                 restitution obligation for medical costs, we direct the district court on
                 remand to calculate the restitution based on the amounts the victim and his
                 insurer paid rather than the amounts billed.
                       Offset by payments from Nied's insurer
                             Finally, Nied argues that the restitution amount should have
                 been reduced by the amount Nied's automobile insurance provider paid the
                 victim, less any attorney fees. Nevada statutes are silent on this issue, but
                 the State contends that Martinez precludes the reduction of a defendant's
                 restitution obligation based on insurance payments to the victim. Martinez,
                 however, concerned only whether a defendant's restitution obligation could
                 be reduced because of payments that a victim received from his or her own
                 insurance provider. 115 Nev. at 12, 974 P.2d at 135. It did not address the


SUPREME COURT
     OF
   NEVADA


(0) 1947A ARPo
                        situation presented by this aspect of the case—where the victim receives
                        payments from the defendant's insurance provider. Furthermore, the
                        reasoning in Martinez convinces us that its holding was not intended to
                        apply to this situation. This court in Martinez analogized its holding "to the
                        collateral source doctrine in the law of torts," which precludes a victim's
                        damages from being reduced by the compensation that the victim receives
                        "for his injuries from a source wholly independent of the tortfeasor." Id. at
                        12 & n.5, 974 P.2d at 135 & n.5 (citing Proctor v. Castelletti, 112 Nev. 88, 90
                        n.1, 911 P.2d 853, 854 n.1 (1996)). However, the collateral source doctrine
                        does not apply to compensation that a victim receives from a defendant. See
                        2 Stuart M. Speiser et al., American Law of Torts § 8:16 (2022) ("The
                        authorities are well agreed that payments from the tortfeasor himself or
                        herself or through or by the defendant's insurer are not subject to the
                        collateral source rule and may be shown in mitigation or reduction of
                        recovery."); 2 Jacob A. Stein, Stein on Personal Injury Damages § 13:5 (3d
                        ed. 2021) ("[T]he collateral source rule [does not] apply to payments made
                        to the plaintiff by the defendant's liability insurer.").
                                    Moreover, as the California Court of Appeal explained in People
                        v. Bernal, 123 Cal. Rptr. 2d 622, 630-31 (Ct. App. 2002), reimbursement of
                        the victim's losses by the victim's insurance provider is distinct from
                        payments to the victim by the defendant's insurance provider.
                        Reimbursement from sources "completely distinct and independent from
                        the defendants . . . were simply fortuitous events from which the
                        defendants should not benefit." Id. at 630. And, because payments by the
                        victim's insurer can be subject to claims for reimbursement, e.g., through
                        subrogation rights, "equitable principles would tend to place the loss on the


SUPREME COURT
        OF
     NEVADA


(0) I947A    aCigAtto
                  wrongdoing defendant, preclude a windfall recovery by the victim, and
                  reimburse the third party." Id. at 630-31. In contrast, when the defendant's
                  insurance provider makes "payments to the victim on his behalf pursuant
                  to its contractual obligation to do so," the provider would have no
                  subrogation rights and thus no recourse; accordingly, if the defendant's
                  restitution is not reduced by the insurance payment, "the victim would
                  receive a windfall to the extent that such payments duplicated items
                  already reimbursed by [the defendanes insurance provider]." Id. at 631.
                              We agree with this rationale and conclude that a district court
                  must offset the defendanes restitution obligation by the amount the
                  defendanes insurer paid to the victim for losses subject to the restitution
                  order. The amount to be offset is limited to the portion of the payments
                  intended to compensate the victim for costs recoverable as restitution; thus,
                  any portion directed to pay attorney fees or excludable damages such as
                  pain and suffering should not be credited against the restitution. See, e.g.,
                  People v. Jennings, 26 Cal. Rptr. 3d 709, 720 (Ct. App. 2005). Such an offset
                  furthers the primary purpose of restitution—to make the victim whole—
                  without giving the victim a windfall or double recovery.
                              Here, the record reflects that Nied's automobile insurance
                  provider paid a settlement amount of $50,000 to the victim, 33 percent of
                  which went to the victim's attorneys, but it is unclear whether any portion
                  of the settlement was allocated to the victim's medical costs or the damage
                  to his vehicle—i.e., the losses subject to restitution. On remand, the district
                  court should determine what amount of offset is appropriate based on Nied's
                  insurance settlement.




StPREME COURT
      OF
    NEVADA


(0) 1947A 40044                                         10
                                              CONCLUSION
                             Although restitution should not provide the victim with a
                windfall, it should adequately compensate the victim for economic losses or
                expenses directly related to the criminal offense and necessary to make the
                victim whole. Expenses may include those associated with a suicide
                attempt if the evidence establishes a direct relationship to the crime. In
                calculating restitution, a district court should not consider reimbursement
                of the victim's losses by the victim's insurance provider, as such would
                unfairly benefit the defendant; however, the district court should offset
                payments to the victim by the defendant's insurance provider to avoid
                duplicating payments and creating a windfall for the victim. Because the
                evidence presented at the sentencing hearing did not support the restitution
                award, we vacate the restitution portion of the judgment of conviction and
                remand for further proceedings on restitution consistent with this decision.



                                                                                         J.
                                                            Silver


                We concur:




                Cadish


                         Adm.(:11           , J.
                Pickering




SUPREME COURT
        OF
     NEVADA
                                                    11
(0) I947A